                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 GARY L. DANCE, JR.                     :

                   Plaintiff            :        CIVIL ACTION NO. 3:18-1593

         v.                             :            (JUDGE MANNION)

 COMMONWEALTH OF                        :
 PENNSYLVANIA, et al.
                                        :
                   Defendants
                                        :

                                   ORDER

       In accordance with this court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       (1) Dance’s motion for leave to file a supplemental pleading, (Doc. 63),

           is GRANTED.

                                            s/   Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: December 2, 2019
18-1593-03-ORDER
